
	

113 HR 4187 IH: Developing an Innovative Strategy for Antimicrobial Resistant Microorganisms Act of 2014
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4187
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Roskam (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to encourage the development and use of new
			 antimicrobial drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Developing an Innovative Strategy for Antimicrobial Resistant Microorganisms Act of 2014 and as the DISARM Act of 2014.
		2.Encouraging the development and use of new antimicrobial drugs
			(a)Additional payment for new antimicrobial drugs under Medicare
				(1)In generalSection 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)) is amended by adding at the
			 end the following new subparagraph:
					
						(M)
							(i)Effective for discharges beginning on or after October 1, 2014, the Secretary shall, after notice
			 and opportunity for public comment (in the publications required by
			 subsection (e)(5) for a fiscal year or otherwise), recognize the costs of
			 new antimicrobial drugs under the payment system established under this
			 subsection.
							(ii)Pursuant to clause (i), the Secretary shall provide for additional payment to be made under this
			 subsection with respect to discharges involving new antimicrobial drugs in
			 the amount provided for under section 1847A for drugs and biologicals that
			 are described in section 1842(o)(1)(C).
							(iii)For purposes of this subparagraph, the term new antimicrobial drug means a product that is approved for use, or a product for which an indication is first approved
			 for use, by the Federal Food and Drug Administration on or after January
			 1, 2014, and that—
								(I)is indicated to treat an infection caused by, or likely to be caused by, a qualifying pathogen (as
			 defined under section 505E(f) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355f(f))) for which there is an unmet medical need and which is
			 associated with high rates of mortality or significant patient morbidity
			 (as determined by the Secretary, in consultation with the Director of the
			 Centers for Disease Control and Prevention and the infectious disease
			 professional community); and
								(II)is used in facilities that participate in the Antimicrobial Use and Resistance Module of the
			 National Healthcare Safety Network of the Centers for Disease Control and
			 Prevention (or, in the case that such Module is not available, is used in
			 facilities that participate in such successor or similar reporting module
			 or program relating to antimicrobials as the Secretary shall specify to
			 the extent available to such facilities, as determined by the Secretary).
								(iv)Not later than July 1, 2014, the Secretary shall first publish in the Federal Register a list of
			 the new antimicrobial drugs.
							.
				(2)Budget neutralitySection 1886(d)(3)(C) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(C)) is amended by adding
			 at the end the following new clause:
					
						(iii)Maintaining budget neutrality for certain antimicrobial drugsFor discharges occurring in a fiscal year beginning with fiscal year 2015, the Secretary shall
			 further reduce each of the average standardized amounts in an amount equal
			 to the amount of the net additional expenditures, if any, in such fiscal
			 year resulting from the application of paragraph (5)(M)..
				(b)Study and report on removing barriers to development of new antimicrobial drugs
				(1)StudyThe Comptroller General of the United States shall, in consultation with the Director of the United
			 States Patent and Trademark Office, the Director of the National
			 Institutes of Health, the Commissioner of Food and Drugs, and the Director
			 of the Centers for Disease Control and Prevention, conduct a study to—
					(A)identify and examine the barriers that prevent the development of new antimicrobial drugs, as
			 defined in section 1886(d)(5)(M)(iii) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(M)(iii)); and
					(B)develop recommendations for actions to be taken in order to overcome any barriers identified under
			 subparagraph (A).
					(2)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress a report on the study conducted under paragraph (1).
				
